 


116 HR 3018 RH: Ensuring Equal Access to Shelter Act of 2019
U.S. House of Representatives
2019-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 143 
116th CONGRESS1st Session 
H. R. 3018 
[Report No. 116–185] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 23, 2019 
Ms. Wexton introduced the following bill; which was referred to the Committee on Financial Services 
 

August 13, 2019
Additional sponsors: Mrs. Carolyn B. Maloney of New York, Ms. Norton, Mr. Cox of California, Ms. Pressley, Mr. Lawson of Florida, Mr. Lowenthal, Ms. Escobar, Mr. Grijalva, Ms. Jayapal, Ms. Hill of California, Mr. Higgins of New York, Ms. Velázquez, Mr. Kennedy, Ms. DelBene, Ms. Lee of California, Ms. Speier, Ms. Moore, Ms. Haaland, Mr. Ted Lieu of California, Ms. Garcia of Texas, Mr. McGovern, Mr. Cartwright, Mr. Case, Mr. Thompson of California, Mr. Cicilline, Mr. Schneider, Ms. Schakowsky, Mr. Espaillat, Ms. Jackson Lee, Mr. Beyer, Mr. Soto, Mr. DeSaulnier, Mr. Crist, Mr. Moulton, Ms. Brownley of California, Ms. DeLauro, Mr. Raskin, Mr. Meeks, Ms. Meng, Ms. Titus, Ms. Davids of Kansas, Ms. Castor of Florida, Ms. Omar, Mr. Johnson of Georgia, Ms. Roybal-Allard, and Mr. Blumenauer

 
August 13, 2019 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on May 23, 2019 
 
 
 
 
A BILL 
To prohibit the Secretary of Housing and Urban Development from implementing a proposed rule regarding requirements under Community Planning and Development housing programs. 
 
 
1.Short titleThis Act may be cited as the Ensuring Equal Access to Shelter Act of 2019. 2.Prohibition on implementation of ruleThe Secretary of Housing and Urban Development may not implement, administer, enforce, or in any manner make effective the proposed rule entitled Revised Requirements Under Community Planning and Development Housing Programs, published by the Department of Housing and Urban Development in Spring 2019 (Docket No. FR-6152; RIN: 2506-AC53), or any final rule based substantially on such proposed rule. 
 
 
August 13, 2019 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
